Luke, J.
There is no merit in the assignments of error on the admission of testimony, the charge of the court was full and fair and was not subject to the. assignments of error thereon, the evidence authorized the conviction of the accused, and the newly discovered evidence is not such as would be likely to produce a different verdict on another trial. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Wade, O. J., and George, J., concur.

Accusation of sale of liquor; from city court of Carrollton— Judge Beall. May 4, 1917.
E. T. Steed, James & Bedgood, for plaintiff in error.
Willis Smith, solicitor, contra.